Citation Nr: 1108571	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  06-00 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cranial disability, to include migraine headaches and a pituitary tumor.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January to August 1979 and from May 1981 to May 1982.
This matter initially came before the Board of Veterans' Appeals (Board) from a May 2002 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO denied entitlement to service connection for headaches due to pituitary microadenoma.

In his December 2005 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  A hearing was scheduled for a date in June 2008 and the Veteran was notified by letters dated in May 2008; however he failed to appear.  He has offered no explanation as to why he was unable to appear for the scheduled hearing.  Accordingly, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).

In August 2008 and July 2009, the Board remanded this matter for further development.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The issues of entitlement to service connection for a lower back disability and a neurological disability and entitlement to a TDIU have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  They are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran had headaches in service and there is post-service continuity of symptomatology demonstrating a nexus between current migraines and the in-service symptoms.


CONCLUSION OF LAW

The criteria for service connection for a cranial disability, namely migraine headaches, are met.  38 U.S.C.A. §§ 1111, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claim for service connection for a cranial disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Medical records, including a December 2008 VA primary care treatment note, reveal that the Veteran has been diagnosed as having migraines.  Thus, a current cranial disability has been demonstrated.

There is also evidence of in-service headaches and of a continuity of symptomatology linking those symptoms to the current migraine headaches.

Service treatment records indicate that in July 1979 the Veteran reported vertigo and headaches and that he had sustained an unspecified head injury.  He has also reported that he began to experience severe headaches in service while stationed at the Dam Neck Naval Facility in Virginia Beach, Virginia and that headaches persisted throughout service.

Private treatment records dated from June 1991 to March 2001 indicate that the Veteran reported chronic severe headaches which occurred on a weekly to daily basis, sometimes caused temporary incapacitation, and were occasionally accompanied by nausea, vomiting, blurred vision, phonophobia, and photophobia.  Headaches were relieved by medication and rest.  Diagnoses of chronic migraine and tension headaches were provided.

In a May 2001 statement, the Veteran reported that he began to experience severe headaches in service while stationed in Virginia and that headaches had persisted ever since that time and rendered him unable to maintain a full time job.

The Veteran's VA treatment records dated from December 2008 to April 2009 reveal that he reported chronic, recurrent headaches in the frontal region and behind the eyes and ears.  He was diagnosed as having recurrent migraine headaches.

The Board notes that surgical removal of a pituitary tumor was performed in April 1995 and that the Veteran was diagnosed as having a recurrent pituitary tumor in December 1996.  An October 1998 treatment record from Berrien County Hospital includes an opinion that the Veteran's headaches were secondary to his diagnosed tumor.  

However, a June 1999 treatment record from Berrien Internal Medicine Associates, LLC includes an opinion that the headaches were probably tension headaches and that they were less likely caused by the tumor growth.  

The October 1998 and June 1999 opinions are minimally probative as they are unaccompanied by any explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Thus, there is no clear probative evidence that the Veteran's current headaches are the result of any intercurrent post-service injury (e.g. a pituitary tumor).  Furthermore, he has been diagnosed as having separate and distinct tension and migraine headaches on numerous occasions since service.

An August 1995 treatment record from the Emory Clinic indicates that the Veteran reported that he experienced headaches most of his life which had never been treated with preventative medication.  

Also, in July 2001, James H. Christy, M.D. opined that the Veteran had developed a pituitary tumor with associated headaches by the age of 14 and that he had developed multiple hormone deficiencies and an intensification of headaches due to mass effects of the tumor in the years since that time.  He reasoned that a review of the Veteran's history and clinical picture since the age of 14 revealed that he had developed some secondary sexual characteristics, but that body hair was always sparse until he was placed on testosterone therapy.  

In October 2010, a VA physician reviewed the Veteran's claims folder, including Dr. Christy's July 2001 opinion, and opined that the Veteran's pituitary tumor did not clearly and unmistakably pre-exist service.  This opinion was based on the fact that there was no clinical or radiologic evidence in the claims file to support Dr. Christy's hypothesis and he did not provide any such evidence in support of his opinion.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Veteran is competent to report a history of headaches prior to service.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  The Veteran reported that he did not have a history of headaches on a January 1979 report of medical history for purposes of entrance into service.  Furthermore, both his January 1979 and May 1981 entrance examinations were normal.  Thus, in light of the Veteran's inconsistent reports concerning the existence of headaches prior to service and the absence of clinical findings of headaches during the January 1979 and May 1981 entrance examinations, the Board concludes that the evidence is not clear and unmistakable that headaches existed prior to service. 

To the extent that Dr. Christy opined that the Veteran had a pre-existing cranial disability prior to service (i.e. a pituitary tumor), it is unclear as to what evidence this opinion was based on as there is no evidence in the claims file concerning the Veteran's medical history as early as age 14.  Overall, his opinion is insufficient to constitute clear and unmistakable evidence that the Veteran had a pre-existing cranial disability. 

As the October 2010 opinion is accompanied by a rationale which is consistent with the evidence of record, it is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  There is no other evidence of a pre-existing cranial disability and the Veteran's January 1979 and May 1981 entrance examinations were normal.  Therefore, he was presumed sound.  38 U.S.C.A. § 1111.

The Veteran is competent to report in-service headaches as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Furthermore, his reports are generally consistent with the evidence of record and there is nothing to explicitly contradict them.  The contemporaneous record supports the Veteran's reports of ongoing headaches after service.  Therefore, the Board finds that his reports are also credible.  

The weight of the evidence reflects that the Veteran experienced headaches in service, he has been diagnosed as having current migraine headaches, and there has been a continuity of symptomatology since service.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed cranial disability, namely migraines, have been met. 38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a cranial disability, namely migraine headaches, is granted.


_____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


